Murphy, P. J., and Kassal, J.,
dissent in a memorandum by Murphy, P. J., as follows: The majority states, "The plaintiff’s affidavit of merit contained evidentiary facts capable of being established at trial by a person competent to attest to the *643meritorious nature of the action”. No factual support is presented for this proposition and the record is devoid of any basis for that conclusion.
The affidavit of merit states that the "[d]eponent was caused to fall over garbage and debris covering the sidewalk and the street” and "[tjhat upon information and belief, this condition existed approximately 2 or 3 hours before my accident.” Plaintiff has also submitted on this application, the transcript of the hearing held on May 14, 1985 pursuant to General Municipal Law § 50-h where the plaintiff testified (with an interpreter):
"Q Did you notice anything when you were looking down right before your fall took place?
"A No, because I didn’t know that the hole was there * * *
"Q Was this hole still on the sidewalk?
"A On the street.
"Q The hole is in the street?
"A Yes, on the street.
"Q Is this a street that cars travel on?
"A Yes.
"Q When your right foot [sic] into this hole, where was your left foot?
"A I don’t know * * *
"Q Was any part of your body on the sidewalk at the time of this occurrence?
"A No. All of it wound up on the street.
"Q I do not want to know where you wound up. At the time this happened, was any part of your body on the sidewalk?
"A No * * *
"Q You mentioned that the Housing Authority Office put certain garbage on the sidewalk area: is that correct?
"A Yes.
"Q Did you see any garbage on the sidewalk area right before your fall took place?
"A Yes. Before I slipped, with some small amount of garbage there.
"Q Was this before or after you were in the street.
"A Yes.
"Q Yes what?
"A Before I had my accident, I slipped on some garbage.
"Q Where was the garbage?
*644"A At the corner.
"Q Was it on the sidewalk or in the street?
"A On the sidewalk, where you were going to cross.
"Q Was this before you stepped into the street?
"A Before I fell. When I slipped and when I got up, when I got up to cross is when I fell.
"Q So you slipped on garbage on the sidewalk and then you got up; is that correct?
"A I got up.
"Q After you got up was when you walked into the street?
"A I crossed the street because it’s very close.
"Q And then you fell again; is that right?
"A And that’s when I fell, when I was going to cross with the hole.
"Q The hole in the street; right?
"A Yes.
”Q When you slipped on the garbage on the sidewalk, did you hurt yourself?
"A No, no.”
There are no facts presented on this record that the Authority or the City was on notice of any dangerous condition, nor is it even pleaded that the injuries were caused by a hole in the street. The plaintiff has failed to set forth a meritorious cause of action against either defendant and for that reason alone, the motion was properly denied.
The plaintiff alleges that the injuries occurred on April 19, 1984; that the action was commenced in May 1985; that she was deposed in April of 1986 and that a Note of Issue and Certificate of Readiness was filed in August of 1987. On February 16,1988, the case was stricken from the calendar for counsel’s failure to appear. On December 9, 1988, a motion to restore the action to the calendar was denied because counsel again failed to appear. On April 6, 1989, the Clerk of the Supreme Court dismissed appellant’s complaint pursuant to CPLR 3404 "for neglect to prosecute.” On August 4, 1989, four months later, another motion was made to restore the matter to the calendar and the court directed that the motion be withdrawn without prejudice because the CPLR 3404 dismissal had to be vacated first. On January 11, 1990, nine months later, another motion was made to vacate the dismissal.
No reasonable excuse for these delays has been presented nor has plaintiff rebutted the presumption of abandonment.
*645Accordingly, the motion was properly denied absent a showing by plaintiff of a meritorious cause of action, a reasonable excuse for the delay, lack of prejudice to the opposing party, and lack of intent to abandon the action (Rodriguez v Middle Atl. Auto Leasing, 122 AD2d 720, 722, appeal dismissed 69 NY2d 874).